UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2225


DIANE S. ROSENBERG; MARK D. MEYER; JOHN A. ANSELL, III;
KENNETH SAVITZ; STEPHANIE MONTGOMERY,

                Plaintiffs - Appellees,

          v.

LUCREZIA IONA CANADAY; KEVIN C. BETSKOFF, JR.,

                Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-01922-GLR)


Submitted:   February 26, 2014             Decided:   March 11, 2014


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lucrezia Iona Canaday; Kevin C. Betskoff, Jr., Appellants Pro
Se.   Mark David Meyer, Stephanie R. Montgomery, ROSENBERG &
ASSOCIATES, LLC, Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lucrezia      Canaday          and       Kevin    Betskoff,    Jr.,     seek       to

appeal the district court’s order remanding their case to state

court    for     lack       of    subject       matter          jurisdiction.         An    order

remanding a case to state court is generally not reviewable on

appeal    or     otherwise.             28   U.S.C.       § 1447(d)      (2012).       “Section

1447(c)    allows       a    district         court       to    remand     based    on:     (1)   a

district court’s lack of subject matter jurisdiction or (2) a

defect in removal other than lack of subject matter jurisdiction

. . . .”       E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d 574, 579

(4th Cir. 2013) (internal quotation marks omitted).                                   Appellate

review    “is     barred          if    the    order        was    based     on     grounds       in

§ 1447(c).”         Id.          (internal      quotation          marks    and     alterations

omitted).

               Thus, because the district court’s remand order was

grounded upon § 1447(c)(1), § 1447(d) requires that we dismiss

the     appeal    for       lack       of     jurisdiction.           In     light     of     this

determination, we deny Appellants’ motion to stay.                                  We dispense

with oral argument because the facts and legal contentions are

adequately       presented         in    the    materials         before     this    court    and

argument would not aid the decisional process.

                                                                                      DISMISSED




                                                    2